Bleckley, Judge.
The reporter’s statement will give the facts, and the head-notes the law, of this case. It will be noticed that the second hearing in the court below was not on exactly the same evidence as the first. < But without that difference, it would he the sounder ruling to hold, as we do, that a defect rendering a suitor’s title to a fund void, would not be presented too lale at any active stage of the case prior to its final disposition. Such an objection should be heeded so long as the fund in contest is within the power of the court, unless it has already been considered, and some direct ruling made upon it.
Judgment affirmed.